       Case 2:20-cv-01410-DMC Document 10 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GERALD R. JOHNSON,                                 No. 2:20-CV-1410-DMC-P
12                        Petitioner,
13            v.                                         ORDER
14    ROBERT NEUSCHMID,
15                        Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court are Petitioner’s motion for

19   leave to proceed in forma pauperis (ECF Nos. 7 and 8). Petitioner has submitted the affidavit

20   required by 28 U.S.C. § 1915(a) showing that Petitioner is unable to prepay fees and costs or give

21   security therefor.

22                  Accordingly, IT IS HEREBY ORDERED that Petitioner’s motions for leave to

23   proceed in forma pauperis (ECF Nos. 7 and 8) are granted.

24

25   Dated: October 19, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
